OPINION
BUSSEY, Presiding Judge:
Appellant, Wilford Benny Jones, hereinafter referred to as defendant, was charged, tried, and convicted in the District Court of Oklahoma County, Oklahoma, for the offense of Sale of a Stimulant; his punishment was fixed at three (3) years imprisonment and from said judgment and sentence, an appeal has been perfected to this Court.
This cause was lodged in this Court on August 29, 1972. The defendant’s brief was due to be filed by September 29, 1972. No brief was filed, nor was an extension of time in which to file a brief requested, thereafter. On October 19, 1972, by order of this Court, the cause was summarily submitted for opinion in accordance with the rules of this Court.
We have consistently held that where the defendant appeals from a judgment of conviction, and no briefs are filed in support of the petition in error, this Court will examine the records only for fundamental error. If none appears of record, the judgment will be affirmed. Hendricks v. State, Okl.Cr., 497 P.2d 425.
We have carefully examined the record and reviewed the testimony and petition in error in the instant case and find no fundamental error. The record discloses that defendant was afforded a fair and impartial trial and the evidence was sufficient to support the verdict of the jury. There being no apparent error in the record on appeal, it is the opinion of this Court that the judgment and sentence should be, and the same is hereby Affirmed.
BRETT, J., concurs.